Appellant has filed a very insistent motion for rehearing in which he presents his views on two propositions.
In treating bill of exception No. Four the original opinion recites that the statement of the witness there involved was admitted in evidence without objection. Appellant's attorney in his motion urgently insists that he should be put in the proper light. If the court has placed the attorney in an improper position and reflected on his ability as an attorney, it is our duty to do that.
Upon a thorough examination of the record, we find ourselves confronted with this situation: A witness for defendant had given a written statement embracing, in part, his evidence. When he concluded his testimony in behalf of the defendant on the trial of the case the prosecution produced this statement *Page 640 
and had him to identify it. As he did so it was then offered in evidence, but it was not at that time exhibited to the jury. If there is anything in the record to indicate an objection to it, or what that objection was, we are unable to find it. Later and after several other witnesses had been placed on the stand the State presented this written statement to the jury for their examination, and the record shows that appellant then objected to it being passed to the jury. If the two incidents of offering it in evidence and passing it to the jury had been simultaneous, we would be able to construe the objection as going to the admissibility of the instrument in evidence. Under the record as we find it, it would appear to be too late to offer any objection to its admissibility, made as it was, at the time it was passed to the jury. Furthermore, the bill does not disclose an objection to the evidence, which, we think, would be valid even if made at the time it was offered in evidence. If there is a difference between the evidence which the witness gave upon the trial and the contents of the written statement which bears on any material issue in the case, we have been unable by comparison to discover it. The statement in the original opinion seems to be warranted by the record before this court.
We are frank to admit that an able argument of counsel in his motion for rehearing on bill of exception No. Five presents a troublesome question. It was so recognized by this court on original hearing. It is not viewed by us as an elementary proposition as it appears in the record before us. The conclusion was reached in the original opinion which we believe to be sound, and that is herein adhered to.
The motion for rehearing is overruled.